UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1026



In re:   RONALD MCCLARY,



                Petitioner.



                 On Petition for Writ of Mandamus.
                (5:15-ct-03259-D; 5:15-ct-03230-D;
                5:15-ct-03219-BO; 3:15-cv-00020-FDW)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald McClary, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ronald McClary petitions for a writ of mandamus seeking an

order directing the district court to identify the cases listed on

the North Carolina Department of Public Safety’s Trust Fund Account

Statement.    We conclude that McClary is not entitled to mandamus

relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.           Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).        Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

     Because McClary has not shown a clear right to the relief

sought, we deny the petition for writ of mandamus.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                          PETITION DENIED




                                      2